          Case 6:20-cv-00988-ADA Document 3 Filed 10/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 Cedar Lane Technologies Inc.,                                 Case No. 6:20-cv-988
        Plaintiff,                                             Patent Case
        v.                                                     Jury Trial Demanded
 T-Mobile USA, Inc.,

        Defendant.


                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.



 Dated: October 20, 2020            Respectfully submitted,


                                    /s/ Isaac Rabicoff
                                    Isaac Rabicoff
                                    Rabicoff Law LLC
                                    5680 King Centre Dr, Suite 645
                                    Alexandria, VA 22315
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    Cedar Lane Technologies Inc.




                                                 1
         Case 6:20-cv-00988-ADA Document 3 Filed 10/20/20 Page 2 of 2




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on October 20, 2020, via the Court’s CM/ECF system.

                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff




                                               2
